         Case 3:20-cv-02731-VC Document 631 Filed 08/28/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,            Case No. 20-cv-02731-VC
              Plaintiffs,
                                                 BAIL ORDER NO. 46
        v.
                                                 Re: Dkt. Nos. 589-3, 593-2, 605-1
 DAVID JENNINGS, et al.,
              Defendants.

      The bail applications from the following detainees are denied:

          •   Kevin Hernandez Velasquez

          •   Kevin Arias Romero

          •   Antonio Gonzalez Agaton

      IT IS SO ORDERED.

Dated: August 28, 2020
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge
